—Judgment, Supreme Court, Bronx County (Alexander Chananau, J.), rendered July 9, 1982, convicting defendant after a jury trial of sodomy in the first degree (Penal Law, § 130.50) and attempted rape in the first degree (Penal Law, §§ 110.00, 130.35) and sentencing him as a predicate felon to consecutive terms of 12½ to 25 years and 7½ to 15 years, with the sentences to run consecutively with parole time owed on a 1976 conviction for assault in the first degree, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that the said sentences imposed for sodomy in the first degree and attempted rape in the first degree run concurrently, and the judgment is otherwise affirmed.
On review of the record, we are in agreement that, on the facts of this case, it was an improvident exercise of discretion to impose consecutive terms of imprisonment for sodomy in the first degree and attempted rape in the first degree, although we do agree with Trial Term that these concurrent terms run consecutively to parole time owed on defendant’s 1976 conviction for assault in the first degree. In our view, concurrent sentences are more appropriate than consecutive terms under the circumstances of this case. (Cf. People v Gomez, 104 AD2d 303.). Concur — Sandler, J. P., Sullivan, Asch, Bloom and Kassal, JJ.